Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 17, 1991, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the second degree (five counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and a statement he made to the police.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the stop of the vehicle which he was operating constituted an unlawful seizure. The police officers had reasonable suspicion to stop the automobile (see generally, CPL 140.50 [1]; People v De Bour, 40 NY2d 210) because the vehicle and its occupants closely matched the descriptions set forth in a radio transmission regarding suspects in a multiple shooting, and the officers observed the vehicle in fairly close physical and temporal proximity to the crime (see, People v Bianchi, 208 AD2d 551, affd 85 NY2d 1022; People v Mills, 198 AD2d 236; People v Reid, 135 AD2d 753; People v Rivera, 124 AD2d 682). Moreover, the ensuing events clearly gave rise to probable cause for the defendant’s arrest (see generally, People v De Bour, supra; People v King, 184 AD2d 660; People v Rivera, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Sullivan, Santucci and Altman, JJ., concur.